Order of Appellate Division reversed, with costs, and matter remitted to that court for determination of the questions of fact. Under the rule in Volk v. City of New York (284 N. Y. 279) claimants were entitled to make their claims based on common-law negligence (see, also, Robison v. State of New York, 263 App. Div. 240, 266 App. Div. 1054, affd. 292 N. Y. 631).
Concur: Judges Van Voorhis, Bergak, Keating and Breitel. Chief Judge Fuld dissents and votes to affirm in the following opinion in which Judges Burke and Scileppi concur.